Citation Nr: 0402989	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  95-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.  
He also had subsequent periods of active duty for training 
and inactive duty for training.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a September 1994 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  In an 
April 2000 decision, the Board remanded this matter to the RO 
for further development of the record.  The requested 
development has been completed to the extent possible and the 
claim has now been returned to the Board for appellate 
consideration.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  An acquired psychiatric disability was not manifested 
during military service, was not incurred as a result of a 
December [redacted], 1991 arrest, and is not otherwise attributable 
to military service.  



CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim.  The record contains the veteran's service medical 
records, service personnel records, all available VA 
treatment records, all identified private treatment records, 
a VA examination report dated in 2003, and statements from 
the veteran's private treating psychiatrist.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, a RO letter dated in 
November 2002 explained to the veteran that additional 
information was needed to support his claim and requested 
information from him.  The veteran provided the requested 
information in April 2003.  The November 2002 RO letter also 
informed the veteran that a medical examination had been 
requested for him.  The veteran was informed of VA's duty to 
assist claimants in obtaining evidence and duty to notify 
claimants of necessary information or evidence in the August 
2003 supplemental statement of the case.  In response to the 
August 2003 supplemental statement of the case, the veteran 
notified the RO in writing that he did not want to wait 60 
days for further action on his appeal and requested that his 
claims folder be forwarded to the Board.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board recognizes that the veteran was not provided notice 
of the VCAA prior to the initial unfavorable RO decision.  
See Pelegrini v. Principi, No. 01-944 (U. S. Vet. App. Jan. 
13, 2004).  The record reflects that the initial unfavorable 
RO decision was issued in September 1994, and the VCAA was 
not enacted until November 2000.  Thus, in the instant case, 
it is impossible for the VCAA notice to have occurred prior 
to the initial unfavorable RO decision.  In any event, the 
Board finds no prejudice to the veteran as he was notified of 
the VCAA in the August 2003 supplemental statement of the 
case.  The veteran was also notified of additional evidence 
and/or information needed to support his claim in a November 
2002 RO letter.  The veteran has demonstrated receipt of both 
the supplemental statement of the case and the November 2002 
RO letter in that he has submitted written statements to the 
RO in response.  Furthermore, in August 2003 he waived an 
additional 60-day period to submit evidence and requested 
that his appeal be forwarded to the Board.  Therefore, the 
Board finds no prejudice in proceeding with this appeal, as 
the requirements of the VCAA have been substantially met to 
the extent possible.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Factual Background

Service medical records demonstrate that upon induction 
examination dated in May 1960, the veteran's systems were 
clinically evaluated as normal with the exception of scars on 
the left knee, right lumbar area, and left buttock.  Clinical 
records demonstrate treatment relevant to tonsillitis, upper 
respiratory infection, rubella, and urethritis.  Upon 
separation examination dated in March 1962, the veteran's 
systems were clinically evaluated as normal.  In his March 
1962 Report of Medical History, the veteran reported that he 
was in good health.  He denied experiencing nervous trouble 
of any sort as well as depression or excessive worry.  

Upon VA psychiatric examination dated in August 1968, the 
veteran was described as quite tense with difficulty 
expressing himself.  He reported insomnia, being nervous, and 
fear of losing control of himself.  The examiner noted a 
diagnosis of chronic depressive reaction confirmed by 
psychological testing.  The degree of incapacity was noted as 
severe.  

In a December 1968 rating decision, the RO denied entitlement 
to service connection for a nervous condition.

VA treatment records dated in 1976 demonstrate the veteran 
was hospitalized for psychotic depression on two occasions.  
The veteran complained of insomnia, irritability, crying 
spells, withdrawnness, and anorexia.  Diagnoses of rule out 
schizophrenia were also noted.  

A December [redacted], 1991 military investigator's statement 
reflects that the veteran was observed to be under the 
influence of alcohol by his poor appearance, strong odor of 
alcohol, and difficulty talking.  The statement further 
reflects that the veteran was transported to a location where 
a breathalyzer test was administered.  The veteran passed the 
breathalyzer test and was transported back to his unit.  The 
veteran was released on his own recognizance.  

VA treatment records demonstrate the veteran was treated at 
the Veterans Medical Center in Puerto Rico on three occasions 
from December 18, 1991 to January 24, 1992 with a diagnosis 
of recurrent major depression.  The veteran complained of 
insomnia, worthlessness, loss of energy, and poor 
concentration.  He also reported that his boss was after him 
and wanted to do him harm.  

A July 1994 psychiatric report signed by the veteran's 
private psychiatrist demonstrates a diagnosis of depressive 
melancholy and indicates that the current diagnosis was due 
to a work injury in January 1994.  An August 1994 statement 
from the same private psychiatrist states that the veteran 
had a diagnosis of major depression with melancholy and was 
unable to perform the duties of his job.  A separate private 
treatment note dated in August 1994 indicates that the 
veteran suffered severe trauma to the right shoulder in 
January 1994 and developed severe acute depression.  

An October 1994 U. S. Civil Service Examination report notes 
that the veteran cried easily when remembering circumstances 
of an arrest in 1991.  

An October 1994 document from the Department of the Army 
reflects that the veteran suffered a severe job-related 
injury in his right shoulder in January 1994, and due to that 
injury, he had developed a severe acute depression.  It was 
noted that he was receiving psychiatric treatment at that 
time and presented with a diagnosis of major depression with 
melancholy.  

A private orthopedic report dated in December 1994 reflects 
that the veteran suffered a work-related back injury in 
January 1994.  It was noted that the veteran had severe low 
back pain and excision of the distal clavicle in his right 
shoulder.  It was also noted that in June 1994, the veteran 
was ordered to absolute bed rest for two weeks, at which time 
he developed an acute depressive melancholic reaction 
requiring hospitalization in a psychiatric ward.  

Private hospital records dated from 1994 to 1995 demonstrate 
that the veteran was hospitalized in June 1994 with a 
diagnosis of recent major depression and again in January 
1995.  A psychiatric medical report reflects under the 
heading of psychiatric history, a date of onset of March 
1994.  It was noted that the veteran had problems after his 
accident.  A diagnosis of right shoulder impingement and 
acromioclavicular separation of the right shoulder was noted.  

At his May 1995 RO hearing, the veteran testified that he had 
been seen by a psychiatrist during service in 1961 after 
beating up a fellow officer.  The veteran testified that on 
December [redacted], 1991, he was participating in a weekend drill.  
He stated that on that date his supervisor ordered him 
arrested for being drunk.  The veteran testified that he 
passed a breath test for alcohol.  He stated that the 
supervisor's conduct was reprisal because he had recently 
complained to the Inspector General about her harassment and 
treatment towards him.  The veteran testified that the 
embarrassment of the arrest made him depressed and he wrecked 
his car that night because he was crying and his eyes got 
blurry.  The veteran testified that he almost killed himself 
in the accident.  He stated that he went to VA about three 
days later for treatment.  The veteran testified that he had 
been seeing a private psychiatrist since December 18, 1991.  
The veteran's spouse testified that he had been more 
depressed since a fall in January 1994.  She also testified 
that he began to have emotional problems in 1991 and had been 
on medication since that time.  

An October 1995 statement from the veteran's private 
psychiatrist states that the veteran had been under his care 
since June 1992.  The psychiatrist stated that the veteran 
presented with physical problems that complicated his mental 
status.  A diagnosis of major depression with melancholia was 
noted.  

A private Orthopedic Impairments Medical Report dated in 1995 
demonstrates that the veteran was first examined in January 
1994 and reported falling from a military truck and hanging 
by his right arm.  It was noted that in January 1994 the 
veteran suffered from severe right shoulder pain and had 
developed severe depression.  It was also noted that the 
veteran had fully recovered from his shoulder injury, but his 
prognosis was noted as poor psychiatrically.  

A September 1996 statement from the veteran's private 
psychiatrist states that the veteran had some physical 
problems and he suffered an incident while on duty where he 
was arrested without cause.  The psychiatrist stated that 
these "circumstances it has help to suffered diagnosis of 
Mayor (sic) Depression with Melancholia Recurrent."  

An April 1998 statement from the veteran's private 
psychiatrist states that the veteran had been in treatment 
with him since June 1992.  The psychiatrist stated that the 
veteran presented with a physical problem that complicated 
his mental status.  It was noted that the veteran had 
suffered an accident with right shoulder impingement and 
acromioclavicular separation of the right shoulder.  It was 
also noted that he had been hospitalized on two occasions and 
that he was showing a diagnosis of recurrent major depression 
with melancholy.

A private discharge statement indicates that the veteran was 
hospitalized in September 2002 with a diagnosis of 
depression.  It was noted that the veteran was admitted with 
a diagnosis of major depression and symptoms of anxiety and 
anguish.  

Upon VA mental examination dated in August 2003, the examiner 
noted that the veteran's claims folder and records were 
reviewed.  The veteran reported fracturing his clavicle 
during a fall at work and being unable to work since that 
time.  The veteran complained of being forgetful, but 
reported good sleep with the use of psychiatric treatment.  A 
review of the veteran's past medical history was noted by the 
examiner in the examination report.  Mental status 
examination revealed the veteran was clean, adequately 
dressed, and groomed.  He was alert and oriented times three.  
His mood was slightly anxious and his affect was constricted.  
Attention was noted as good and concentration was fair.  The 
veteran's memory was also noted as fair.  Speech was clear 
and coherent.  The veteran was not hallucinating and he was 
not suicidal or homicidal.  Insight and judgment were noted 
as fair and the veteran exhibited good impulse control.  The 
examiner noted that a November 1968 psychological examination 
gave a diagnosis of depressive reaction due to his divorce, 
the death of his father, and the loss of his house.  The 
examiner noted a current diagnosis of depressive disorder, 
not otherwise specified.  The examination report also 
reflects a statement by two VA physicians opining that based 
on the veteran's records, evaluations, and history, he did 
not suffer from post-traumatic stress disorder or any 
psychiatric condition related to the December [redacted], 1991 arrest 
incident.  

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred or aggravated in the line 
of duty in "the active military, naval, or air service."  
See 38 U.S.C.A. §§ 1110, 1131.  "The term 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Following a thorough review of the evidence of record, the 
Board concludes that service connection for an acquired 
psychiatric disorder is not warranted.  The veteran's claim 
is supported by a September 1996 statement from his private 
psychiatrist which states that the veteran suffered an 
incident while on duty where he was arrested without cause 
and those circumstances helped him to suffer a diagnosis of 
recurrent major depression with melancholy.  However, that 
statement conflicts with other evidence of record.  A July 
1994 psychiatric report signed by the same psychiatrist 
reflects a diagnosis of depression with melancholy and 
indicates that the veteran's present condition was due to an 
injury in January 1994.  In an April 1998 statement, the 
veteran's private psychiatrist stated that the veteran 
presented with a physical problem that complicated his mental 
status and noted that he had previously suffered a right 
shoulder injury.  Thus, the Board is compelled to find that 
the September 1996 statement is of questionable weight and 
credibility as it conflicts with other statements and 
evidence from the same psychiatrist.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has found that it is appropriate 
for the Board to consider a physician's opinion to be of less 
weight and credibility when the basis of the opinion is shown 
to be less than complete or contradicted by other evidence.  
See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  
Furthermore, the September 1996 statement is somewhat vague 
and inconclusive in that it states that the December 1991 
arrest "helped" the veteran to suffer from major depression 
rather than providing a firm opinion as to a causal 
connection.  The Court has held that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).

The remainder of the medical evidence of record demonstrates 
no diagnoses or complaints relevant to a psychiatric disorder 
during service.  The veteran was first diagnosed with a 
psychiatric disorder in 1968, six years after his discharge 
from service.  Furthermore, the evidence demonstrates 
treatment for psychiatric complaints prior to and after the 
December [redacted], 1991 incident.  The veteran was hospitalized for 
psychotic depression on two occasions in 1976.  An August 
1994 private treatment note indicates that the veteran 
injured his right shoulder in January 1994 and developed 
severe acute depression.  An October 1994 document from the 
Department of the Army notes that the veteran developed 
severe acute depression following a job-related injury to the 
shoulder in January 1994.  A private orthopedic report dated 
in December 1994 reflects that the veteran developed an acute 
depressive melancholic reaction after his work-related 
injury.  Private hospital records reflect that the veteran 
was hospitalized in 1994 and 1995 for recent major depression 
and note a date of onset of March 1994 under the heading of 
psychiatric history.  A private medical report dated in 1995 
notes that the veteran suffered severe right shoulder pain in 
January 1994 and developed severe depression.  

The Board recognizes that the veteran was treated at a VA 
medical facility on three occasions between December 18, 1991 
and January 24, 1992 with a diagnosis of recurrent major 
depression.  However, the treatment records provide no causal 
connection between the veteran's diagnosis and the December 
[redacted], 1991 incident.  The Board also notes that the symptoms 
reported by the veteran in December 1991 are the same as 
and/or similar to those reported by him in 1976.  

The veteran and his spouse have testified that the veteran's 
psychiatric problems began after the December [redacted], 1991 arrest 
incident.  However, the Board notes that although the veteran 
and his spouse are competent to testify as to his 
symptomatology, as lay persons they are not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Finally, the veteran was afforded a VA psychiatric 
examination in August 2003.  The examiner noted that the 
veteran's claims folder and records had been reviewed.  
Following examination of the veteran, the examiner noted a 
current diagnosis of depressive disorder, not otherwise 
specified.  The examiner and another VA physician opined that 
the veteran did not suffer from post-traumatic stress 
disorder or any other psychiatric condition related to the 
December [redacted], 1991.  

Thus, there is no probative and credible evidence supporting 
the veteran's contention that the December [redacted], 1991 unlawful 
arrest incident or any other incident of military service 
caused his current psychiatric disability.  In fact, the 
preponderance of the evidence demonstrates that the veteran 
developed severe acute depression following the January 1994 
shoulder injury.  Accordingly, the Board is compelled to 
conclude that the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder must be 
denied.  



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


	                        
___________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



